             Case 3:20-cr-00068-GPC Document 27 Filed 07/16/20 PageID.90 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                    FILED
                                        UNITED STATES DISTRICT                                        TJUL 1 6 2020
                                           SOUTHERN DISTRICT OF CALIFO                         IA CLERK, U.S. DISTRICT COURT
                                                                                               SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                               JUDGMENT I                                            DEPUTY
                                   V.                                (For Offenses Committed On or After November 1, 1987)
       MANUEL ENRIQUE PACHECO-PEREZ (1)
                                                                        Case Number:         3:20-CR-00068-GPC

                                                                     Debra Ann Diiorio
                                                                     Defendant's Attorney
USM Number                          92231-298
• -
THE DEFENDANT:
IZI pleaded guilty to count(s)           1 of the Information

D     was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s ), which involve the following offense(s):


Title and Section/ Nature of Offense                                                                                   Count
21 :952,960 - Importation Of Methamphetamine (Felony)                                                                    1




     The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

D     Count(s)                                                  is         dismissed on the motion of the United States.
                 ---------------
IZI   Assessment: $100.00 - Waived


D     JVTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI   Fine waived                  D Forfeiture pursuant to order filed                                         , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances .

                                                                     .Tulv 15 2020
                                                                     Date of Imposition of Sentence

                                                                             (22/~
                                                                               ~~~
                                                                     HON. GONZALO P. CURIEi=
                                                                     UNITED STATES DISTRICT JUDGE
            Case 3:20-cr-00068-GPC Document 27 Filed 07/16/20 PageID.91 Page 2 of 2

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                 MANUEL ENRIQUE PACHECO-PEREZ (I)                                        Judgment - Page 2 of 2
CASE NUMBER:               3 :20-CR-00068-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 15 months as to count 1




 •      Sentence imposed pursuant to Title 8 USC Section 1326(b).
 IZI    The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant be placed in an facility in the Western Region (in the
        Southern California area in which the COVID-19 is not prevalent to assist with prevention of
        contracting the virus due to defendant's health condition).



 •      The defendant is remanded to the custody of the United States Marshal.

 •      The defendant must surrender to the United States Marshal for this district:
        •     at
                 ---------                  A.M.              on
        •     as notified by the United States Marshal.

        The defendant must surrender for service or sentence at the institution designated by the Bureau of
 •      Prisons:
        •     on or before
        •     as notified by the United States Marshal.
        •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

        Defendant delivered on
                                 _ _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


 at
       ------------ ,                       with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                  3 :20-CR-00068-GPC
